a

Case 1:19-cv-00579-GLR Document 34 Filed 12/08/20 Page 1 of 1
Te United Sater Dien FL
ee
For he sey Ze May fo qf

 

 

 

 

 

 

 

alu: Shihaecl 45349 __ DEC 8 20295p
De gg FE ae
\/ : e.. Koo LLRAFG S749
% ofb | chal ! |
Deeloat, !

 

-

 

mee Clupity 202.0 L et P ln a
uoaltew’ Far LY [lend Cbpunteck pp Freer be
Prof [Assagedion Delon ale ade caey te (efhnia

Men rb) Cree.

 

Voce len 2% matlAs, har her Lhd He?’

 

 

 

 

[death ‘Le ty haw Ao Shc & hakai A Nb

 

Hh 7 \LAis Gage. Me.

pfs kes ty fos dL ie Doahatc Lorry?
heog Dubext— Ant ud, Wor he. nated b
pelle ey pale,

 

WES To f&- Mer? Pehl oo (AA 6
ae dale i CAN fed Meld rn a beech bre.

 

(api Ie ge
Pep Le LBC Hl Mou
~ Da

/

op

 

 

 

 
